



EXHIBIT 10.2


SECURITY AGREEMENT
THIS SECURITY AGREEMENT dated as of May 9, 2018 (as amended, modified, restated,
extended or supplemented from time to time, this “Security Agreement”) is by and
among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and U.S. Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (defined below).
W I T N E S S E T H
WHEREAS, credit facilities are, simultaneously with the execution of this
Security Agreement, being established in favor of Noodles & Company, a Delaware
corporation (the “Borrower”), pursuant to the terms of that certain Credit
Agreement dated as of the date hereof (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and U.S. Bank, National Association, as Administrative
Agent, Swing Line Lender and L/C Issuer;
WHEREAS, it is a condition precedent under the terms of the Credit Agreement
that the Grantors execute and deliver this Security Agreement to the
Administrative Agent for the benefit of the Secured Parties (as defined herein);
and
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Definitions.
(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.
(b)    The following terms shall have the meanings assigned thereto in the UCC:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Proceeds, Software, Standing Timber, Supporting Obligation and Tangible Chattel
Paper.
(c)    As used herein, the following terms shall have the meanings set forth
below:
“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.
“Collateral” has the meaning provided in Section 2 hereof.
“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.
“Copyrights” means (a) all copyrights registered in the United States or any
other country in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or political
subdivision thereof, and (b) all renewals thereof.





--------------------------------------------------------------------------------





“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent.
“Patents” means (a) all letters patent of the United States or any other country
or any political subdivision thereof and all reissues and extensions thereof,
and (b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof.
“Secured Obligations” means, without duplication, (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan, Letter of Credit,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and (ii) all costs
and expenses incurred in connection with enforcement and collection of the
Secured Obligations described in the foregoing clauses (i) and (ii), including,
without limitation, attorneys’ fees and disbursements.
“Secured Parties” has the meaning set forth in the Credit Agreement.
“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any other country, any state thereof or any political
subdivision thereof, or otherwise and (b) all renewals thereof.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.
2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):
(a)    all Accounts (including health-care-insurance receiveables);


2



--------------------------------------------------------------------------------





(b)    all present and future Equity Interests; provided that the Collateral
shall only include 65% of the voting Equity Interests held by any Grantor in any
Excluded Subsidiary and 100% of any non-voting Equity Interests held by any
Grantor in any Excluded Subsidiary;
(c)    all cash, Cash Equivalents and currency;
(d)    all Cash Collateral;
(e)    all Cash Collateral Accounts;
(f)    all Chattel Paper (whether tangible or electronic);
(g)    those Commercial Tort Claims identified on Schedule 2(g) attached hereto;
(h)    all contract rights (including rights to the payment of money);
(i)    all Copyrights;
(j)    all Copyright Licenses;
(k)    all Deposit Accounts;
(l)    all Documents (including electronic documents);
(m)    all Equipment;
(n)    all financial assets;
(o)    all Fixtures;
(p)    all General Intangibles (including all payment intangibles);
(q)    all Goods;
(r)    all hedge agreements;
(s)    all indemnification rights;
(t)    all Instruments (including promissory notes);
(u)    all insurance claims and proceeds;
(v)    all present and future intercompany debt of Borrower and each Guarantor;
(w)    all Inventory;
(x)    all Investment Property;
(y)    all Letter-of-Credit Rights (whether or not the Letter of Credit is
evidenced in writing);
(z)    all license rights
(aa)    all Patents;


3



--------------------------------------------------------------------------------





(bb)    all Patent Licenses;
(cc)    all Software;
(dd)    all Supporting Obligations;
(ee)    all tax refunds;
(ff)    all Trademarks;
(gg)    all Trademark Licenses; and
(hh)    to the extent not otherwise included, all Accessions, Proceeds, income
from, increases in and products of any of the foregoing to be held by the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, subject to the terms and conditions hereinafter set forth.
The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising.
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (and the
following shall not be included as Collateral) (i) any General Intangible,
permit, lease, license, contract or other Instrument of a Grantor if the grant
of a security interest in such General Intangible, permit, lease, license,
contract or other Instrument in the manner contemplated by this Security
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Grantor's rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both), (ii) any United States intent-to-use trademark or service mark
application to the extent, and solely during the period in which, the grant of a
Lien therein would impair the validity or the enforceability of such
intent-to-use trademark or service mark under federal law, (iii) Equity
Interests to the extent representing more than sixty-five percent (65%) of the
Voting Equity (as defined in the Pledge Agreement) of any Excluded Subsidiary,
including, without limitation, the certificates (or other agreements or
instruments) representing such Equity Interests, or any Equity Interests in
Noodles Cayman, and (iv) any property subject to a Lien permitted by Section
7.01 of the Credit Agreement, if and for so long as the contractual obligation
governing such Lien prohibits the Lien of this Security Agreement applying to
such property; provided that (a) any such limitation described above on the
security interests granted hereunder shall only apply to the extent that any
such prohibition is not rendered ineffective pursuant to the UCC or any other
applicable Law (including Debtor Relief Laws) or principles of equity, (b) in
the event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or other Instrument, to the extent sufficient
to permit any such item to become Collateral hereunder, upon the granting of any
such consent, or waiving or terminating any requirement for such consent, a
security interest in such General Intangible, permit, lease, license, contract
or other Instrument shall be automatically and simultaneously granted hereunder
and shall be included as Collateral hereunder and (c) Collateral shall include
any proceeds, products, substitutions or replacements of the property described
in the first sentence of this paragraph (except to the extent such proceeds,
products, substitutions or replacements are otherwise included in such property
descriptions).
3.    Provisions Relating to Accounts.
(a)    Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any Secured Party shall have any obligation
or liability under


4



--------------------------------------------------------------------------------





any Account (or any agreement giving rise thereto) by reason of or arising out
of this Security Agreement or the receipt by the Administrative Agent or any
Secured Party of any payment relating to such Account pursuant hereto, nor shall
the Administrative Agent or any Secured Party be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.
(b)    At any time after the occurrence and during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.
4.    Investment Property. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall promptly (but in any
event within four (4) Business Days thereafter) notify the Administrative Agent
thereof and, at the Administrative Agent's request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of such
Grantor or such nominee, at any time with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such securities or other Investment Property, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for the Administrative Agent to become the entitlement
holder with respect to such investment property, with such Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw or otherwise deal with such investment property. The Administrative
Agent agrees with each Grantor that the Administrative Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default has occurred and is continuing. The provisions of
this paragraph shall not apply to any financial assets credited to a securities
account for which the Administrative Agent is the securities intermediary.
5.    Collateral in the Possession of a Bailee. If any Collateral of any Grantor
with a fair market value in excess of $500,000 is, now or at any time hereafter,
in the possession of a bailee, such Grantor shall promptly (but in any event
within four (4) Business Days thereafter) notify the Administrative Agent
thereof and, at the Administrative Agent's request and option, shall promptly
(but in any event within four (4) Business Days thereafter) obtain an
acknowledgement from the bailee, in form and substance reasonably satisfactory
to the Administrative Agent, that the bailee holds such Collateral for the
benefit of the Administrative Agent and such bailee's agreement to comply,
without further consent of such Grantor, at any time with instructions of the
Administrative Agent, as to such Collateral. The Administrative Agent agrees
with each Grantor that the Administrative Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to the
bailee.


5



--------------------------------------------------------------------------------





6.    Electronic Chattel Paper, Electronic Documents and Transferable Records.
If any Grantor, now or at any time hereafter, holds or acquires an interest in
any electronic chattel paper, any electronic document or any "transferable
record," as that term is defined in Section 201 of the federal Electronic
Signatures in Global and National Commerce Act, or in §16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, in each
case, with either individually or in the aggregate with all other such
documents, has a fair market value in excess of $500,000, such Grantor shall
promptly (but in any event within four(4) Business Days thereafter) notify the
Administrative Agent thereof and, at the request and option of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control, under §9-105 of
the Uniform Commercial Code of the State or any other relevant jurisdiction, of
such electronic chattel paper, control, under §7 106 of the Uniform Commercial
Code of the State or any other relevant jurisdiction, of such electronic
document or control, under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, §16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Administrative Agent agrees with each Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for such Grantor to make
alterations to the electronic chattel paper, electronic document or transferable
record permitted under UCC §9-105, UCC §7 106, or, as the case may be, Section
201 of the federal Electronic Signatures in Global and National Commerce Act or
§16 of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper, electronic document or
transferable record.
7.    Letter-of-credit Rights. If any Grantor is, now or at any time hereafter,
a beneficiary under a letter of credit, which, either individually or in the
aggregate with all other such letters of credit, has a fair market value in
excess of $500,000, such Grantor shall promptly (but in any event within four
(4) Business Days thereof) notify the Administrative Agent thereof and, at the
request and option of the Administrative Agent, such Grantor shall, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (a) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Administrative Agent of the proceeds
of the letter of credit or (b) arrange for the Administrative Agent to become
the transferee beneficiary of the letter of credit, with the Administrative
Agent agreeing, in each case, that the proceeds of the letter of credit are to
be applied to the Secured Obligations as provided in the Credit Agreement.
8.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that so long as any of the Secured Obligations remains outstanding and until all
of the commitments relating thereto have been terminated:
(a)    Legal Status. Each Grantor has previously delivered to the Administrative
Agent that certain certificate signed by the Grantors and entitled “Perfection
Certificate” (each a “Perfection Certificate”). As of the date hereof, each
Grantor represents and warrants to the Secured parties and the Administrative
Agent that:


(i)    Each Grantor’s exact legal name (and for the prior five years or since
the date of its formation has been), and each Grantor’s taxpayer identification
number and organization identification number are as indicated on the Perfection
Certificate.
(ii)    Each Grantor’s state of formation is (and for the prior five years or
since the date of its formation has been) as indicated on the Perfection
Certificate.
(b)    Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.


6



--------------------------------------------------------------------------------





(c)    Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such Grantor and, when properly perfected
by filing, shall constitute a valid, perfected security interest in such
Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.
(d)    Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.
(e)    Accounts. With respect to the Accounts of the Grantors reflected as
accounts receivable on the consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, such Accounts of the Grantors and the papers and documents
relating thereto are in all material respects genuine and what they purport to
be.
(f)    Copyrights, Patents and Trademarks.
(i)    Schedule 5.17 to the Credit Agreement includes all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses owned by
any Grantor in its own name, or to which any Grantor is a party, as of the date
hereof (other than with respect to off-the-shelf software) and registered in the
name of such Grantor.
(ii)    Each Copyright, Patent and Trademark that is material to the business of
the Grantors is valid, subsisting, unexpired, enforceable and has not been
abandoned as of the date hereof.
(iii)    Except as set forth in Schedule 5.17 to the Credit Agreement, none of
the Copyrights, Patents and Trademarks that are material to the business of the
Grantors is the subject of any licensing or franchise agreement as of the date
hereof (other than with respect to off-the-shelf software).
(iv)    No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Copyright,
Patent or Trademark that is material to the business of the Grantors.
(v)    No action or proceeding is pending seeking to limit, cancel or question
the validity of any Copyright, Patent or Trademark that is material to the
business of the Grantors, or that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on the value of any Copyright, Patent
or Trademark that is material to the business of the Grantors.
(vi)    All applications pertaining to the Copyrights, Patents and Trademarks
that are material to the business of the Grantors have been duly and properly
filed, and all registrations or letters pertaining to such Copyrights, Patents
and Trademarks have been duly and properly filed and issued, and all of such
Copyrights, Patents and Trademarks are valid and enforceable.
(vii)    No Grantor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Grantor
hereunder.
(g)    Commercial Tort Claims. Such Grantor has no commercial tort claims other
than (i) those listed on Schedule 2(g), or (ii) as to which the actions required
by Section 9(j) have been taken.
9.    Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall:
(a)    Other Liens. Defend the Collateral against Liens therein other than
Permitted Liens.


7



--------------------------------------------------------------------------------





(b)    Instruments/Tangible Chattel Paper/Documents. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, (i) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure that any Collateral
consisting of Tangible Chattel Paper with, either individually or in the
aggregate with all other Tangible Chattel Paper, a fair market value in excess
of $500,000, is marked with a legend acceptable to the Administrative Agent
indicating the Administrative Agent’s security interest in such Tangible Chattel
Paper.
(c)    Change in Structure, Location or Type. Not, without providing ten (10)
days prior written notice to the Administrative Agent (i) change its name or
state of formation, (ii) be party to a merger, consolidation or other change in
structure except as permitted by the Credit Agreement or (iii) use any tradename
other than as set forth in the Perfection Certificate.
(d)    Perfection of Security Interest. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments and do all such
other things as the Administrative Agent may reasonably deem necessary,
appropriate or convenient (i) to assure to the Administrative Agent the
effectiveness, perfection and priority of its security interests in the
Collateral hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights for filing
with the United States Copyright Office in the form of Exhibit 8(d)(i)(B)
attached hereto, (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 8(d)(i)(C) attached hereto and (D) with regard to
Trademarks registered with the United States Patent and Trademark Office and all
applications for Trademarks filed with the United States Patent and Trademark
Office, a Notice of Grant of Security Interest in Trademarks for filing with the
United States Patent and Trademark Office in the form of Exhibit 8(d)(i)(D)
attached hereto, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. To that end, each Grantor authorizes the Administrative
Agent to file one or more financing statements (with collateral descriptions
broader, including without limitation “all assets” and/or “all personal
property” collateral descriptions, and/or less specific than the description of
the Collateral contained herein) disclosing the Administrative Agent’s security
interest in any or all of the Collateral of such Grantor without such Grantor’s
signature thereon, and further each Grantor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated. Each Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if a Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove). If any Collateral is in the possession or control of a
Grantor’s agents and the Administrative


8



--------------------------------------------------------------------------------





Agent so requests, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the account of
the Secured Parties, subject to the Administrative Agent’s instructions. Each
Grantor agrees to mark its books and records to reflect the security interest of
the Administrative Agent in the Collateral.
(e)    Control. Execute and deliver (and cause to be executed and delivered) all
agreements, assignments, instruments or other documents as the Administrative
Agent shall reasonably request for the purpose of obtaining and maintaining
control within the meaning of the UCC with respect to any Collateral consisting
of Deposit Accounts, Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.
(f)    Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, in each case other than as
normal and customary in the ordinary course of a Grantor’s business or as
required by law.
(g)    Covenants Relating to Copyrights.
(i)    Not do any act or knowingly omit to do any act whereby any Copyright
owned by it and material to the business of such Grantor may become invalidated
and (A) not do any act, or knowingly omit to do any act, whereby any Copyright
owned by it and material to the business of such Grantor may become injected
into the public domain; (B) notify the Administrative Agent immediately if it
knows that any Copyright owned by it and material to the business of such
Grantor may become injected into the public domain or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding a Grantor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) of each Copyright owned by a Grantor
and material to the business of such Grantor and to maintain each registration
of each Copyright owned by a Grantor and material to the business of such
Grantor including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any infringement
of any Copyright owned by a Grantor and material to the business of such Grantor
of which it becomes aware and take such actions as it shall reasonably deem
appropriate under the circumstances to protect such Copyright, including, where
appropriate, the bringing of suit for infringement, seeking injunctive relief
and seeking to recover any and all damages for such infringement.
(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Grantor hereunder (other than in connection
with a Permitted Lien or as otherwise provided in the Credit Agreement).
(h)    Covenants Relating to Patents and Trademarks.
(i)    With respect to each Trademark owned by a Grantor and material to the
business of such Grantor (A) Continue to use such Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) maintain as in
the past the quality of products and services offered under such Trademark, (C)
employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such Trademark pursuant to this Security Agreement, and (E) not (and
not permit any licensee or


9



--------------------------------------------------------------------------------





sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Trademark owned by a Grantor and material to the business of such Grantor
may become invalidated.
(ii)    Not do any act, or omit to do any act, whereby any Patent owned by a
Grantor and material to the business of such Grantor may become abandoned or
dedicated.
(iii)    Notify the Administrative Agent and the Secured Parties promptly if it
knows that any application or registration relating to any Patent or Trademark
owned by a Grantor and material to the business of such Grantor may become
abandoned or dedicated, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or any court or tribunal in any country) regarding a Grantor’s ownership of any
Patent or Trademark material to the business of such Grantor or its right to
register the same or to keep and maintain the same.
(iv)    Whenever a Grantor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent to
the extent required by the Credit Agreement. Upon request of the Administrative
Agent, a Grantor shall execute and deliver any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the security interest of the Administrative Agent and the Secured
Parties in any Patent or Trademark material to the business of any Grantor in
the Collateral and the goodwill and general intangibles of a Grantor relating
thereto or represented thereby.
(v)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each Patent and Trademark
owned by a Grantor and material to the business of such Grantor, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
(vi)    Promptly notify the Administrative Agent after it learns that any Patent
or Trademark included in the Collateral and material to the business of such
Grantor is infringed, misappropriated or diluted by a third party and take such
actions as shall be commercially appropriate under the circumstances to protect
and defend each Patent or Trademark material to its business.
(vii)    Not make any assignment or agreement in conflict with the security
interest in any material Patents or Trademarks of each Grantor hereunder (other
than in connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).
(i)    Insurance. Insure, repair and replace the Collateral of such Grantor as
set forth in the Credit Agreement. All insurance proceeds shall be subject to
the security interest of the Administrative Agent hereunder.
(j)    Commercial Tort Claims.
(i)    Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent in writing of the initiation of any Commercial Tort Claim
with a value reasonably expected to exceed $500,000 before any Governmental
Authority by or in favor of such Grantor.
(ii)    Execute and deliver such statements, documents and notices and do and
cause to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or


10



--------------------------------------------------------------------------------





convenient, or as are required by law, to create, perfect and maintain the
Administrative Agent’s security interest in such Commercial Tort Claim.
10.    Advances by Administrative Agent. On failure of any Grantor to perform
any of the covenants and agreements contained herein which constitutes an Event
of Default and while such Event of Default continues, the Administrative Agent
may, at its sole option and in its sole discretion, perform the same and in so
doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis (subject to Section 27 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any default under
the terms of this Security Agreement, the other Loan Documents or any other
documents relating to the Secured Obligations. The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.
11.    Remedies.
(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment and garnishment), the rights and remedies of a
secured party under the UCC of the jurisdiction applicable to the affected
Collateral and, further, the Administrative Agent may, with or without judicial
process or the aid and assistance of others to the extent permitted by
applicable law, (i) enter on any premises on which any of the Collateral may be
located and, without resistance or interference by the Grantors, take possession
of the Collateral, (ii) dispose of any Collateral on any such premises, (iii)
require the Grantors to assemble and make available to the Administrative Agent
at the expense of the Grantors any Collateral at any place and time designated
by the Administrative Agent that is reasonably convenient to both parties, (iv)
remove any Collateral from any such premises for the purpose of effecting sale
or other disposition thereof, (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, by one or more contracts, in one or more parcels, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements) and/or (vi) upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent may set-off against the
Secured Obligations any and all sums deposited with it or held by it, without
any notice to the Grantors, including without limitation, any sums standing to
the credit of any Cash Collateral Account and any time deposits issued by the
Administrative Agent. Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale. In addition
to all other sums due the Administrative Agent and the Secured Parties with
respect to the Secured Obligations, the Grantors shall pay the Administrative
Agent and each of the Secured Parties all costs and expenses incurred by the
Administrative Agent or any such Secured Party, in enforcing its remedies
hereunder including, but not limited to, attorneys’ fees and court costs, in
obtaining or liquidating the Collateral, in enforcing payment of the Secured
Obligations, or in the prosecution or defense of any action or proceeding by or
against the


11



--------------------------------------------------------------------------------





Administrative Agent or the Secured Parties or the Grantors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the Debtor Relief Laws. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given. To the extent permitted by law, any Secured Party may be a purchaser
at any such sale. To the extent permitted by applicable law, each of the
Grantors hereby waives all of its rights of redemption with respect to any such
sale. Subject to the provisions of applicable law, the Administrative Agent and
the Secured Parties may postpone or cause the postponement of the sale of all or
any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.
(b)    Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify (or require any Grantor to
notify) any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. Each Grantor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience. The
Administrative Agent and the Secured Parties shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Each Grantor hereby agrees to
indemnify the Administrative Agent and the Secured Parties from and against all
liabilities, damages, losses, actions, claims, judgments, costs, expenses,
charges and attorneys’ fees suffered or incurred by the Administrative Agent or
the Secured Parties (each, an “Indemnified Party”) because of the maintenance of
the foregoing arrangements except as relating to or arising out of the gross
negligence or willful misconduct of an Indemnified Party or its officers,
employees or agents. In the case of any investigation, litigation or other
proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.
(c)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.


12



--------------------------------------------------------------------------------





(d)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.
(e)    Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.
(f)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 27 hereof), together
with interest thereon at the Default Rate, together with the costs of collection
and attorneys’ fees. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Grantors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.
12.    Rights of the Administrative Agent.
(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:
(i)    to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;
(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;
(iii)    to defend, settle or compromise any action, suit or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may deem appropriate;
(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;


13



--------------------------------------------------------------------------------





(v)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
(vi)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
(vii)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;
(viii)    to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
(ix)    to adjust and settle claims under any insurance policy relating thereto;
(x)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
therein;
(xi)    to institute any foreclosure proceedings that the Administrative Agent
may reasonably deem appropriate; and
(xii)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.
(b)    Administrative Agent’s Exoneration. Under no circumstances shall the
Administrative Agent be deemed to assume any responsibility for or obligation or
duty with respect to any part or all of the Collateral of any nature or kind or
any matter or proceedings arising out of or relating thereto, other than (a) to
exercise reasonable care in the physical custody of the Collateral and (b) after
a Default or an Event of Default shall have occurred and be continuing to act in
a commercially reasonable manner. Neither the Administrative Agent nor any
Secured Party shall be required to take any action of any kind to collect,
preserve or protect its or any Grantor’s rights in the Collateral or against
other parties thereto. The Administrative Agent’s prior recourse to any part or
all of the Collateral shall not constitute a condition of any demand, suit or
proceeding for payment or collection of any of the Obligations. This Security
Agreement constitutes a pledge of the Collateral, and not an assignment of any
duties or obligations of Grantors with respect thereto, and by its acceptance
hereof and whether or not the Administrative Agent shall have exercised any of
its rights or remedies hereunder, none of the Administrative Agent or the
Secured Parties undertakes to perform or discharge, and none of the
Administrative Agent or the Secured Parties shall be responsible


14



--------------------------------------------------------------------------------





or liable for the performance or discharge of any such duties or
responsibilities, including, without limitation, for any capital calls. Without
limiting the generality of the foregoing, none of the Administrative Agent or
the Secured Parties shall have any fiduciary duty as such to Grantors or any
other equity owner of any of their Subsidiaries by reason of this Security
Agreement, whether by virtue of the security interests and liens hereunder, or
any enforcement action in respect of such security interests and liens, unless
and until the Administrative Agent or such Secured Party is actually admitted to
the applicable Subsidiary as a substitute member or substitute equity owner
thereof after exercising enforcement rights under the Pledge Agreement and part
6 of Article 9 of the UCC in effect in the applicable jurisdiction, or
otherwise.
13.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
14.    Application of Proceeds. Upon the occurrence and during the continuation
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral, when received by the Administrative Agent or any
of the Secured Parties in cash or its equivalent, will be applied in reduction
of the Secured Obligations in the order set forth in Section 8.03 of the Credit
Agreement, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.
15.    Continuing Agreement.
(a)    This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated and all Letters of Credit have been cancelled. Upon
payment in full in cash of all Secured Obligations (other than (A) contingent
indemnification obligations for which no claim has then been asserted and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made), the cancellation of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made) and termination of the commitments related thereto, this Security
Agreement and the liens and security interests of the Administrative Agent
hereunder shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Grantors, execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination and return to Grantors all Collateral in
its possession. With respect to any particular Lien on any property or any
Guarantor, upon the release of such Lien or such Guarantor in accordance with
Section 9.01(a) or (b) of the Credit Agreement, this Security Agreement and the
liens and security interests of the Administrative Agent hereunder solely with
respect to such Lien or such Guarantor, as applicable, shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination and return to Grantors all Collateral in its possession relating
solely to such Lien or such Guarantor, as applicable. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Security Agreement.
(b)    This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all costs and expenses (including, without
limitation, attorneys’


15



--------------------------------------------------------------------------------





fees and disbursements) incurred by the Administrative Agent or any Secured
Party in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.
16.    Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.
17.    Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided, however, none of the Grantors may assign its rights
or delegate its duties hereunder without the prior written consent of the
requisite Lenders under the Credit Agreement. To the fullest extent permitted by
law, each Grantor hereby releases the Administrative Agent and each Secured
Party, their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.
18.    Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.
19.    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.
20.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.
21.    Inconsistencies with Credit Agreement. In the event that any terms hereof
are inconsistent with the terms of the Credit Agreement, the terms of the Credit
Agreement shall control solely to the extent of such conflict.
22.    Governing Law; Submission to Jurisdiction; Venue.
(a)    GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
(b)    SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL


16



--------------------------------------------------------------------------------





JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, OR ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
23.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
24.    Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
25.    Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
26.    Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.


17



--------------------------------------------------------------------------------





27.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Security Agreement, under any of the other Loan Documents or under any other
document relating to the Secured Obligations.
28.    Joint and Several Obligations of Grantors.
(a)    Subject to subsection (c) of this Section 27, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.
(b)    Subject to subsection (c) of this Section 27, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a primary obligor, joint and several liability with the
other Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.
(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Grantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.
[Signature Pages Follow]




18



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.







GRANTORS:
NOODLES & COMPANY, a Delaware
corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
TNSC, INC., a Colorado corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLORADO, INC., a Colorado corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - WISCONSIN, INC., a Wisconsin corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - MINNESOTA, INC., a Minnesota corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - ILLINOIS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. - VIRGINIA, INC., a Virginia corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - MARYLAND, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLLEGE
PARK, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. - ST. MARY’S
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware
corporation its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
THE NOODLE SHOP, CO. –
WASHINGTON COUNTY, LLC, a Maryland
limited liability company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation its Managing Member    
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – BALTIMORE COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – ANNAPOLIS, LLC, a Maryland limited liability company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. –
MONTGOMERY COUNTY, MARYLAND
a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Secretary
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. – CHARLES
COUNTY, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – HOWARD
COUNTY, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – KANSAS, LLC,
a Kansas limited liability company
 
 
 
 
 
 
By:
TNSC, INC., a Colorado corporation its Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. – DELAWARE,
INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. – HARFORD
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. – CARROLL
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – FREDERICK COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






Accepted and agreed to as of the date first above written.


U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ JASON B. FRITZ                
Name: Jason B. Fritz
Title: Vice President











































--------------------------------------------------------------------------------






SCHEDULE 2(g)

COMMERCIAL TORT CLAIMS

None.























































--------------------------------------------------------------------------------






EXHIBIT 8(d)(i)(B)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security Agreement dated as of May 9,
2018 (as the same may be amended, modified, restated, extended or supplemented
from time to time, the “Security Agreement”) by and among the Grantors from time
to time party thereto (each an “Grantor” and collectively, the “Grantors”) and
U.S. Bank, National Association, as Administrative Agent (the “Administrative
Agent”) for the Secured Parties referenced therein, the undersigned Grantor has
granted a continuing security interest in and continuing lien upon, the
copyrights and copyright applications shown on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Parties.
The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any copyright or
copyright application.
Very truly yours,


__________________________________
[Grantor]


By:                    
Name:
Title:






Acknowledged and Accepted:


U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                    
Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT 8(d)(i)(C)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security Agreement dated as of May 9,
2018 (as the same may be amended, modified, restated, extended or supplemented
from time to time, the “Security Agreement”) by and among the Grantors from time
to time party thereto (each an “Grantor” and collectively, the “Grantors”) and
U.S. Bank, National Association, as Administrative Agent (the “Administrative
Agent”) for the Secured Parties referenced therein, the undersigned Grantor has
granted a continuing security interest in and continuing lien upon, the patents
and patent applications set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Parties.
The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents
and patent applications set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any patent or patent application.
Very truly yours,


__________________________________
[Grantor]


By:                    
Name:
Title:






Acknowledged and Accepted:


U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                    
Name:
Title:









--------------------------------------------------------------------------------





EXHIBIT 8(d)(i)(D)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security Agreement dated as of May 9,
2018 (as the same may be amended, modified, restated, extended or supplemented
from time to time, the “Security Agreement”) by and among the Grantors from time
to time party thereto (each an “Grantor” and collectively, the “Grantors”) and
U.S. Bank, National Association, as Administrative Agent (the “Administrative
Agent”) for the Secured Parties referenced therein, the undersigned Grantor has
granted a continuing security interest in and continuing lien upon, the
trademarks and trademark applications set forth on Schedule 1 attached hereto to
the Administrative Agent for the ratable benefit of the Secured Parties.
The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any trademark or
trademark application.
Very truly yours,


__________________________________
[Grantor]


By:                    
Name:
Title:






Acknowledged and Accepted:


U.S. Bank, National Association,
as Administrative Agent


By:                    
Name:
Title:





